Exhibit 10.2

 

 

 

AMETEK, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

 

Effective January 1, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1. Purpose

  1   

1.01.

Purpose

  1   

1.02.

Effective Date

  1   

1.03.

Compliance with Code Section 409A

  1   

Article 2. Definitions and Construction

  2   

2.01.

Definitions

  2   

2.02.

Construction

  5   

Article 3. Eligibility and Participation

  6   

Article 4. Election Requirements

  7   

4.01.

Compensation Deferral Election Filing Deadline

  7   

4.02.

New Eligible Directors

  7   

Article 5. Accounts

  8   

5.01.

Accounts

  8   

5.02.

Amounts Allocated to Accounts

  8   

5.03.

Earnings on Accounts

  8   

5.04.

Vesting of Accounts

  8   

5.05.

No Actual Investment

  8   

5.06.

Statement of Accounts

  8   

5.07.

Distributions from Accounts

  9   

Article 6. Payment of Plan Benefits

  10   

6.01.

Payments from the Retirement Distribution Account

  10   

6.02.

Payments from the In-Service Distribution Account

  11   

6.03.

Payments Upon Death of Participant

  13   

6.04.

Payments in the Event of an Emergency

  13   

6.05.

Payments Upon Disability of Participant

  14   

6.06.

Payments Upon a Change in Control

  14   

6.07.

Administrative Acceleration or Delay of Payment

  14   

6.08.

Withholding

  14   

6.09.

Payment to Guardian

  14   

6.10.

Effect of Payment

  15   

Article 7. Beneficiary Designation

  16   

7.01.

Beneficiary Designation

  16   

7.02.

Changing Beneficiary

  16   

7.03.

No Beneficiary Designation

  16   

7.04.

Effect of Payment

  16   

 

 

AMETEX, Inc., Deferred Compensation Plan Table of Contents - Page i



--------------------------------------------------------------------------------

Article 8. Administration of the Plan

  17   

8.01.

Committee Duties

  17   

8.02.

Agents

  17   

8.03.

Binding Effect of Decisions

  17   

8.04.

Indemnity of Committee

  17   

8.05.

Election of Committee After Change in Control

  17   

Article 9. Claims Procedure

  19   

9.01.

Claim

  19   

9.02.

Denial of Claim

  19   

9.03.

Review of Claim

  19   

9.04.

Final Decision

  19   

Article 10. Amendment and Termination of Plan

  20   

Article 11. Miscellaneous

  21   

11.01.

Hypothetical Accounts

  21   

11.02.

Company Obligation

  21   

11.03.

Trust Fund

  21   

11.04.

Nonassignability

  21   

11.05.

Not a Contract of Employment

  22   

11.06.

Protective Provisions

  22   

11.07.

Governing Law

  22   

11.08.

Severability

  22   

11.09.

Headings

  22   

11.10.

Notice

  22   

11.11.

Successors

  22   

EXHIBIT A

  24   

 

 

AMETEX, Inc., Deferred Compensation Plan Table of Contents - Page ii



--------------------------------------------------------------------------------

ARTICLE 1. PURPOSE

 

1.01. Purpose.

The AMETEK, Inc. Directors’ Deferred Compensation Plan (the “Plan”), is intended
to provide a means by which certain non-employee members of the Board of
Directors of AMETEK, Inc. can elect to defer receipt of all or a portion of
their basic retainer, retainer premiums, and meeting fees.

 

1.02. Effective Date.

The Plan is effective January 1, 2012. Any amount earned by a member of the
Board before that date is not eligible for deferral under the Plan. Any
individual who the Committee anticipates will be an Eligible Director on or
after January 1, 2012 shall be eligible to file a deferral election for
Compensation earned after December 31, 2011.

 

1.03. Compliance with Code Section 409A

This Plan is intended to comply with section 409A of the Code and shall be
administered and interpreted in a manner consistent with that purpose. The
Committee shall have full authority to take any and all actions as it deems
necessary or appropriate to carry out this intent and purpose of the Plan. The
Company shall have no liability to a Participant, or any other party, if the
Plan is not compliant with section 409A of the Code.

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 1



--------------------------------------------------------------------------------

ARTICLE 2. DEFINITIONS AND CONSTRUCTION

 

2.01. Definitions.

For the purpose of this Plan, the following terms shall have the meanings set
forth below, unless the context clearly indicates otherwise.

 

  (a) Account. “Account” or “Accounts” means the hypothetical Retirement
Distribution Account and/or In-Service Distribution Account established on the
books of the Company pursuant to Section 5.01.

 

  (b) Article. “Article” means an article of this Plan.

 

  (c) Beneficiary. “Beneficiary” means the person, persons or entity as
designated by the Participant, entitled under Article 7 to receive any Plan
benefits payable after the Participant’s death.

 

  (d) Board. “Board” means the Board of Directors of AMETEK, Inc.

 

  (e) Cause. “Cause” means (1) misappropriation of funds, (2) habitual
insobriety or substance abuse, (3) conviction of felony or crime involving moral
turpitude, or (4) gross negligence in the performance of duties that has had a
material adverse effect on the business, operations, assets, properties or
financial condition of the Company.

 

  (f) Change in Control. A “Change in Control” shall occur if:

 

  (1) Any one Person or more than one Person acting as a group (as defined in
section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires ownership of
stock of the Company that, together with the stock held by such Person or group
of Persons, constitutes more than 50 percent of the total fair market value or
total voting power of the stock of the Company. However, if such Person or group
of Persons is considered to own more than 50 percent of the total fair market
value or total voting power of the stock of the Company before this transfer of
the Company’s stock, the acquisition of additional stock by the same Person or
group of Persons shall not be considered to cause a Change in Control of the
Company; or

 

  (2) Any one Person or more than one Person acting as a group (as defined in
section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or group of Persons) ownership of stock of the
Company possessing 30 percent or more of the total voting power of the stock of
the Company. However, if such Person or group of Persons is considered to own 30
percent or more of the total voting power of the stock of the Company before
this acquisition, the acquisition of additional control or stock of the Company
by the same Person or group of Persons shall not cause a Change in Control of
the Company; or

 

  (3) A majority of members of the Company’s Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board before the date of the
appointment or election; or

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 2



--------------------------------------------------------------------------------

  (4) Any one Person or more than one Person acting as a group (as defined in
section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or group of Persons) assets from the Company that
have a total gross fair market value equal to substantially all but in no event
less than 40 percent of the total fair market value of all assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. A transfer of assets by the Company will not result
in a Change in Control under this Section 2.01(f)(4), if the assets are
transferred to:

 

  (A) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

 

  (B) An entity, 50 percent or more of the total value or voting power of which
is owned, directly or indirectly, by the Company immediately after the transfer
of assets;

 

  (C) A Person or more than one Person acting as a group (as defined in section
1.409A-3(i)(5)(v)(B) of the Treasury Regulations) that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or

 

  (D) An entity, at least 50 percent of the total value or voting power of which
is owned directly or indirectly, by a person described in Section 2.01(f)(4)(C),
above.

For purposes of this Section 2.01(f), no acquisition, either directly or
indirectly, by the Participant, his affiliates and associates, the Company, any
subsidiary of the Company, any employee benefit plan of the Company or of any
subsidiary of the Company, or any person or entity organized, appointed or
established by the Company for or pursuant to the terms of any such employee
benefit plan shall constitute a Change in Control.

For purposes of this Section 2.01(f), the following terms shall have the
meanings set forth below:

 

  (1) “Company” shall mean AMETEK, Inc.

 

  (2) “Person” shall mean any individual or individuals other than the
Participant, his affiliates and associates, the Company, any subsidiary of the
Company, any employee benefit plan of the Company or of any subsidiary of the
Company, or any person or entity organized, appointed or established by the
Company for or pursuant to the terms of any such employee benefit plan.

 

  (g) Code. “Code” means the Internal Revenue Code of 1986, as amended.

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 3



--------------------------------------------------------------------------------

  (h) Committee. “Committee” means the Committee (or its delegee) that
administers the Plan pursuant to Article 8.

 

  (i) Company. “Company” means AMETEK, Inc., a Delaware corporation, and any
directly or indirectly affiliated subsidiary corporations, any other affiliate
designated by the Board, or any successor to the business thereof.

 

  (j) Compensation. “Compensation” means the basic retainer, retainer premiums,
and meeting fees paid to an Eligible Director.

 

  (k) Disability. “Disability” means a medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months that renders a
Participant unable to engage in any substantial gainful activity. The Committee
shall determine the existence of a Disability, in its sole discretion, and may
rely on advice from a medical examiner satisfactory to the Committee in making
the determination. A Participant will also be considered disabled if he has been
determined to be totally disabled by the Social Security Administration. The
term “Disability” is intended to comply with section 409A(a)(2)(C) of the Code
and shall be interpreted to permit a Participant to take a distribution in any
circumstance that would be permitted under section 409A(a)(2)(C) of the Code.

 

  (l) Distribution Option. “Distribution Option” means the two distribution
options that are available under the Plan: the Retirement Distribution Option
and the In-Service Distribution Option.

 

  (m) Eligible Director. “Eligible Director” means a member of the Board who is
not an employee of the Company.

 

  (n) Investment Funds. “Investment Funds” means the separate deemed investment
funds identified on Exhibit A of the Plan that a Participant may direct be used
as a method to measure the growth of the Participant’s Compensation deferrals,
if any, while credited to the Participant’s Accounts.

 

  (o) In-Service Distribution Account. “In-Service Distribution Account” means
the Account maintained for a Participant to which Compensation deferrals are
credited pursuant to the In-Service Distribution Option.

 

  (p) In-Service Distribution Option. “In-Service Distribution Option” means the
Distribution Option pursuant to which benefits are payable in accordance with
Section 6.02.

 

  (q) Participant. “Participant” means any director who is eligible and has
become a participant pursuant to Article 3. Such director shall remain a
Participant in this Plan until such time as all benefits payable under this Plan
have been paid in accordance with the provisions hereof.

 

  (r) Plan. “Plan” means this AMETEK, Inc. Directors’ Deferred Compensation
Plan, as it may be amended from time to time.

 

  (s) Plan Year. “Plan Year” means the 12-month period beginning on each
January 1 and ending on the following December 31.

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 4



--------------------------------------------------------------------------------

  (t) Retirement. “Retirement” or “Retires” means a Participant’s Separation
from Service with the Company (for reasons other than death) at or after
attaining age 55 and completing 5 or more Years of Service.

 

  (u) Retirement Distribution Account. “Retirement Distribution Account” means
the Account maintained for a Participant to which Compensation deferrals are
credited pursuant to the Retirement Distribution Option.

 

  (v) Retirement Distribution Option. “Retirement Distribution Option” means the
Distribution Option pursuant to which benefits are payable in accordance with
Section 6.01.

 

  (w) Section. “Section” means a section of this Plan.

 

  (x) Separation from Service. “Separates from Service” or “Separation from
Service” means separation from service within the meaning of section 409A of the
Code.

 

  (y) Voting Securities. “Voting Securities” means the common securities of
AMETEK, Inc. that carry the right to vote generally in the election of
directors.

 

  (z) Year of Service. “Year of Service” means the 12-month period following the
date that the Participant is first elected to the Board and each consecutive
12-month period following the anniversary of that date that is completed before
the Participant ceases to actively serve on the Board.

 

2.02. Construction.

For purposes of the Plan, unless the contrary is clearly indicated by the
context,

 

  (a) the use of the masculine gender shall also include within its meaning the
feminine and vice versa,

 

  (b) the use of the singular shall also include within its meaning the plural
and vice versa, and

 

  (c) the word “include” shall mean to include without limitation.

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 5



--------------------------------------------------------------------------------

ARTICLE 3. ELIGIBILITY AND PARTICIPATION

Eligibility to participate in the Plan shall be limited to members of the Board
who are not employees of the Company. An Eligible Director shall become a
Participant in the Plan when he first makes a Compensation deferral election
pursuant to Article 4.

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 6



--------------------------------------------------------------------------------

ARTICLE 4. ELECTION REQUIREMENTS

 

4.01. Compensation Deferral Election Filing Deadline.

 

  (a) Except as provided in Section 4.02, below, an election to defer an amount
equal to all or part of an Eligible Director’s Compensation shall be filed with
the Committee by December 15th of the Plan Year preceding the Plan Year in which
the Compensation is earned. A deferral election, once filed, shall be
irrevocable and shall remain in effect until the end of the Plan Year to which
it pertains. However, an Eligible Director may choose for his deferral election
to apply to subsequent Plan Years, in which case the deferral election shall
remain in effect until the last day of the Plan Year in which Eligible Director
timely files a new deferral election in accordance with this Section 4.01, and
such new election shall apply to Compensation earned in the following Plan Year.

 

  (b) An election made pursuant to Section 4.01(a) shall be in writing, in a
form acceptable to the Committee, and shall specify such information as required
by the Committee. The Committee may establish minimum or maximum amounts that
may be deferred under this Section 4.01 and may change such standards from time
to time. Any such limits shall be communicated by the Committee to the
Participants before the commencement of a Plan Year.

 

4.02. New Eligible Directors.

The Committee may, in its discretion, permit a director who first becomes an
Eligible Director after the beginning of a Plan Year to make a Compensation
deferral for that Plan Year by filing a completed and fully executed deferral
election form, in accordance with Section 4.01(a), within thirty (30) days
following the date the director becomes an Eligible Director, unless he was
previously eligible to participate in another account-based deferred
compensation arrangement of the Company. If the Eligible Director was previously
eligible to participate in another account-based deferred compensation
arrangement of the Company, the Eligible Director shall not be permitted to make
a Compensation deferral under this Section 4.02 or Section 4.01 for the Plan
Year in which he first becomes an Eligible Director but shall be permitted to
make a Compensation deferral pursuant to Section 4.01 for the Plan Year after
the Plan Year in which he becomes an Eligible Director and each subsequent Plan
Year. Any Compensation deferral made under this Section 4.02 shall apply only to
Compensation and Compensation earned for services performed after the election
is made.

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 7



--------------------------------------------------------------------------------

ARTICLE 5. ACCOUNTS

 

5.01. Accounts.

The Committee shall establish and maintain separate Accounts with respect to
each Participant. A Participant’s Accounts shall consist of the Retirement
Distribution Account and/or an In-Service Distribution Account. The amount of
the Compensation deferral pursuant to Sections 4.01 or 4.02 shall be credited by
the Company to the Participant’s Accounts on the day such Compensation would
otherwise have been paid, in accordance with the Distribution Options elected by
the Participant on his deferral election form. The Participant’s Accounts shall
be reduced by the amount of payments made by the Company to the Participant or
the Participant’s Beneficiary pursuant to this Plan and shall be adjusted to
reflect investment gains and losses.

 

5.02. Amounts Allocated to Accounts.

An Eligible Director shall allocate his Compensation deferrals between the
Distribution Options; provided, however that 100% of such Compensation deferrals
may be allocated to one or the other of the Distribution Options.

 

5.03. Earnings on Accounts.

A Participant’s Accounts shall be credited with earnings from time to time in
accordance with the deemed earnings on Investment Funds elected by the
Participant. Participants may allocate their Retirement Distribution Account and
their In-Service Distribution Account among the Investment Funds available under
the Plan in increments specified by the Committee. The deemed rate of return,
positive or negative, credited under each Investment Fund is based upon the
actual investment performance of the Investment Funds listed on Exhibit A of the
Plan. The Company reserves the right, on a prospective basis, to add or delete
Investment Funds.

 

5.04. Vesting of Accounts

A Participant’s Accounts shall be 100% vested at all times. Notwithstanding
anything to the contrary in this Section 5.04, the Committee may cause a
forfeiture with respect to all or a portion of a Participant’s Accounts if the
Committee determines that the Participant’s Separation from Service is for
Cause.

 

5.05. No Actual Investment.

Notwithstanding that the returns credited to Participants’ Accounts are based
upon the actual performance of the corresponding deemed Investment Funds
selected by a Participant, the Company shall not be obligated to invest any
Compensation deferrals by Participants under this Plan and the Participant shall
have no interest in any amounts that are actually invested to pay benefits under
this Plan.

 

5.06. Statement of Accounts.

The Committee shall provide to each Participant, not less frequently than
annually, a statement in such form as the Committee deems desirable setting
forth the balance standing to the credit of each Participant in each of his
Accounts.

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 8



--------------------------------------------------------------------------------

5.07. Distributions from Accounts.

Any distribution made to or on behalf of a Participant from one or more of the
Participant’s Accounts in an amount that is less than the entire balance of any
such Account shall be made pro rata from each of the Investment Funds to which
such Account is then allocated except, and only to the extent, that the
Participant (or Beneficiary, if applicable) elects, before the scheduled
distribution date, to receive a distribution in shares of Voting Securities, up
to the value of the amount to be distributed. Any Voting Securities distributed
shall be deemed issued pursuant to the AMETEK, Inc. 2011 Omnibus Incentive
Compensation Plan or any successor plan that provides Eligible Directors with
the opportunity to receive Voting Securities.

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 9



--------------------------------------------------------------------------------

ARTICLE 6. PAYMENT OF PLAN BENEFITS

 

6.01. Payments from the Retirement Distribution Account.

Except as provided in Sections 6.03, 6.04, 6.05, and 6.06, benefits under the
Retirement Distribution Option shall be paid to a Participant as follows:

 

  (a) General. Unless otherwise elected pursuant to Section 6.01(b) or modified
pursuant to Section 6.01(c), a Participant who Retires shall receive his
Retirement Distribution Account in the form of a lump sum on the January 31 of
the Plan Year following the year in which the Participant Retires.

 

  (b) Distribution Election. A Participant may elect a form or time of payment
for his Retirement Distribution Account other than those provided in
Section 6.01(a) by filing a distribution election form for his Retirement
Distribution Account with the Committee at the same time he makes his first
Compensation deferral under the Plan to his Retirement Distribution Account.
This distribution election shall determine the time and manner of the
distribution from the Participant’s Retirement Distribution Account under this
Section 6.01 if the Participant Retires, unless the election is modified
pursuant to Section 6.01(c).

 

  (1) Optional Forms of Distribution. A Participant who does not wish to receive
his Retirement Distribution Account in the form of a lump sum may elect to
receive his Retirement Distribution Account in the form of up to five (5) annual
installments.

 

  (2) Optional Times for Distribution. A Participant who does not wish to
receive his Retirement Distribution Account as provided in Section 6.01(a) may
elect for distribution of his Retirement Distribution Account to commence on one
of the following: (A) January 31 of the second Plan Year following the year in
which the Participant Retires or (B) the later of (i) January 31 of the Plan
Year following the year in which the Participant Retires, or (ii) January 31 of
the Plan Year following the year in which the Participant becomes age 75.

 

  (c) Modification of Distribution Election. After making his initial
distribution election pursuant to Section 6.01(b) or making a Compensation
deferral that is subject to the default distribution rule set forth in
Section 6.01(a), a Participant may file an election with the Committee, in a
form satisfactory to the Committee, to modify the payment date or to specify
that his Retirement Distribution Account be paid in installments rather than a
lump sum or in a greater number of annual installments (but not more than five
(5) annual installments); provided, however, that such election:

 

  (1) is filed with the Committee at least twelve (12) months prior to the date
of the first scheduled payment;

 

  (2) is not effective until at least twelve (12) months after the date on which
the election is made;

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 10



--------------------------------------------------------------------------------

  (3) defers the lump sum payment or the first installment payment with respect
to which such election is made for a period of not less than five (5) years from
the date such payment would have otherwise been made;

 

  (4) does not accelerate payment of the Retirement Distribution Account; and

 

  (5) does not request more than five (5) annual installments.

 

  (d) Amount of Payments.

 

  (1) Lump sum payment. Any lump-sum benefit payable in accordance with this
Section 6.01 shall be paid in an amount equal to the value of such Retirement
Distribution Account as of the last business day of the calendar month preceding
the date of payment.

 

  (2) Installment Payments. If annual installments are elected in accordance
with this Section 6.01, the amount of the first annual installment payment shall
equal (A) the value of the Participant’s Retirement Distribution Account as of
the last business day of the calendar month preceding the date of payment,
divided by (B) the number of annual installment payments elected by the
Participant. The remaining annual installments shall be paid on January 31 of
each succeeding Plan Year in an amount equal to (C) the value of the
Participant’s Retirement Distribution Account as of the last business day of the
immediately preceding calendar month divided by (D) the number of installments
remaining.

 

  (e) Benefits Upon Separation from Service. The Retirement Distribution Account
of a Participant who Separates from Service (other than by reason of the
Participant’s death or Retirement) before the date on which his Retirement
Distribution Account would otherwise be distributed shall be distributed in a
lump sum on the January 31 of the Plan Year following the year in which the
Participant Separates from Service.

 

6.02. Payments from the In-Service Distribution Account.

Except as provided in Sections 6.03, 6.04, 6.05, and 6.06, benefits under the
In-Service Distribution Option shall be paid to a Participant as follows:

 

  (a) General. Except as provided in Section 6.02(e), otherwise elected pursuant
to Section 6.02(b), or otherwise modified in accordance with Section 6.02(c), a
Participant’s In-Service Distribution Account shall be paid in a lump sum on the
date that occurs two years after the Participant first elects to allocate a
portion of his Compensation deferral to his In-Service Distribution Account.

 

  (b) Distribution Election. A Participant may elect a different form or time of
payment for his In-Service Distribution Account than provided in Section 6.02(a)
by filing a distribution election form for his In-Service Distribution Account
with the Committee at the same time that he makes his first Compensation
deferral under the Plan to his In-Service Distribution Account. Except as
provided in Section 6.02(e), this distribution election shall determine the time
and manner of the distribution for the Participant’s entire In-Service
Distribution Account under this Section 6.02, unless the election is modified
pursuant to Section 6.02(c).

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 11



--------------------------------------------------------------------------------

  (1) Optional Forms of Distribution. A participant who does not wish to receive
his In-Service Distribution Account in the form of a lump sum may elect to
receive his In-Service Distribution Account in the form of up to five (5) annual
installments.

 

  (2) Optional Times for Distribution. A Participant who does not wish to
receive his In-Service Distribution Account as provided in Section 6.02(a) may
elect for distribution of his In-Service Distribution Account to commence on any
specified future date.

 

  (c) Modification of Distribution Election. After making his initial
distribution election pursuant to Section 6.02(b) or making a Compensation
deferral that is subject to the default distribution rule set forth in
Section 6.02(a), a Participant may file an election with the Committee, in a
form satisfactory to the Committee, to modify the payment date or to specify
that his In-Service Distribution Account be paid in installments rather than a
lump sum or in a greater number of annual installments (but not more than five
(5) annual installments); provided, however, that such election:

 

  (1) is filed with the Committee at least twelve (12) months prior to the date
of the first scheduled payment;

 

  (2) is not effective until at least twelve (12) months after the date on which
the election is made;

 

  (3) defers the lump sum payment or the first installment payment with respect
to which such election is made for a period of not less than five (5) years from
the date such payment would have otherwise been made;

 

  (4) does not accelerate payment of the In-Service Distribution Account; and

 

  (5) does not request more than five (5) annual installments.

 

  (d) Amount of Payments.

 

  (1) Lump Sum. Any lump-sum amount payable in accordance with this Section 6.02
shall be paid in an amount equal to the value of such In-Service Distribution
Account as of the last business day of the calendar month preceding the date of
payment.

 

  (2) Installment Payments. If annual installment payments are elected in
accordance with this Section 6.02, the first annual installment payment shall
equal (A) the value of such In-Service Distribution Account as of the last
business day of the calendar month preceding the date of payment, divided by
(B) the number of annual installment payments elected by the Participant. The
remaining annual installments shall be paid on January 31 of each succeeding
Plan Year in an amount equal to (A) the value of such In-Service Distribution
Account as of the last business day of the immediately preceding calendar month
divided by (B) the number of installments remaining.

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 12



--------------------------------------------------------------------------------

  (e) Benefits Upon Separation from Service. If a Participant (1) Separates from
Service prior to the date on which the Participant’s In-Service Distribution
Account would otherwise be distributed, other than by reason of his death, or
(2) elects to allocate a portion of his Compensation deferral to his In-Service
Distribution Account after he has already received a distribution from his
In-Service Account in accordance with this Section 6.02, any amounts credited to
the Participant’s In-Service Distribution Account shall be distributed in a lump
sum on the January 31 of the Plan Year following the year in which the
Participant Separates from Service.

 

6.03. Payments Upon Death of Participant.

 

  (a) Death of Participant Before the Commencement of Benefits.

If a Participant dies before he begins to receive his benefits in accordance
with Section 6.01 or 6.02, benefits shall be paid to the Participant’s
Beneficiary in a lump sum on the first day of the month following the
Participant’s death, in lieu of any benefits otherwise payable under the Plan to
or on behalf of such Participant. The amount of any lump sum benefit payable in
accordance with this Section 6.03 shall equal the value of the Participant’s
Account as of the last business day of the calendar month immediately preceding
the date on which such benefit is paid.

 

  (b) Death of Participant After Benefits Have Commenced.

If a Participant dies after annual installments payable under Section 6.01 or
6.02 from the Participant’s Accounts have commenced, but before the entire
balance of any such Account has been paid, any remaining installments shall be
paid in lump sum on the first day of the month following the Participant’s
death.

 

6.04. Payments in the Event of an Emergency.

 

  (a) Eligibility for Emergency Benefit.

If the Committee, in its sole discretion, determines, upon written request of a
Participant, that the Participant has suffered an unforeseeable financial
emergency (within the meaning of section 409A of the Code), the Company shall
pay to the Participant from the Participant’s Accounts, within thirty (30) days
following such determination, an amount necessary to meet the emergency, after
deduction of any and all taxes as may be required pursuant to Section 6.08 (the
“Emergency Benefit”). For purposes of this Plan, an unforeseeable financial
emergency is an unexpected need for cash arising from an illness or accident of
the Participant, the Participant’s spouse or dependent; loss of the
Participant’s property due to casualty; or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. It is intended that the Committee’s determination as to whether
a Participant has suffered an “unforeseeable financial emergency” shall be made
consistent with the requirements under section 409(A) of the Code. Cash needs
arising from foreseeable events such as the purchase of a house or education
expenses for children shall not be considered to be the result of an
unforeseeable financial emergency.

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 13



--------------------------------------------------------------------------------

  (b) Source of Payment.

Emergency Benefits shall be paid first from the Participant’s In-Service
Distribution Account, if any, to the extent the balance of such In-Service
Distribution Account is sufficient to meet the emergency. If the distribution
exhausts the In-Service Distribution Account, the Retirement Distribution
Account may be accessed. With respect to that portion of any Account that is
distributed to a Participant as an Emergency Benefit in accordance with this
Section 6.04, no further benefit shall be payable to the Participant under this
Plan.

 

  (c) Restriction on Deferrals.

Notwithstanding anything in this Plan to the contrary and to the extent
permitted by section 409A of the Code, an outstanding Compensation deferral by a
Participant who receives an Emergency Benefit in any Plan Year shall be canceled
for that Plan year and any subsequent Plan Years.

 

6.05. Payments Upon Disability of Participant.

If a participant becomes disabled before he begins to receive his benefits in
accordance with Section 6.01 or 6.02, benefits shall be paid to the Participant
in a lump sum within thirty (30) days after the Committee finds, in its sole
discretion, that the Participant has a Disability.

 

6.06. Payments Upon a Change in Control.

If there is a Change in Control, a Participant will receive the full amount
credited to the Participant’s Retirement Distribution Account and In-Service
Distribution Account in a lump sum. Any lump-sum benefit payable in accordance
with this paragraph shall be paid in, but not later than January 31 of, the Plan
Year following the Plan Year in which such Change in Control occurs, in an
amount equal to the value of such Retirement Distribution Account and In-Service
Distribution Account as of the last business day of the Plan Year preceding the
date of payment.

 

6.07. Administrative Acceleration or Delay of Payment.

A payment is treated as being made on the date when it is due under the Plan if
the payment is made (a) no earlier than thirty (30) days before the due date
specified by the Plan or (b) on a date no later than the due date specified by
the Plan that is either (1) in the same Plan Year (for a payment whose specified
due date is on or before September 30) or (2) by the fifteenth (15th) day of the
third calendar month following the date specified by the Plan (for a payment
whose specified due date is on or after October 1).

 

6.08. Withholding.

The Company shall withhold from any payment made pursuant to this Plan any taxes
the Company reasonably believes are required to be withheld from such payments
under local, state, or federal law.

 

6.09. Payment to Guardian.

If a Plan benefit is payable to a minor or a person declared incompetent or to a
person incapable of handling the disposition of the property, the Committee may
direct payment to

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 14



--------------------------------------------------------------------------------

the guardian, legal representative or person having the care and custody of such
minor, incompetent or person. The Committee may require proof of incompetency,
minority, incapacity or guardianship as it may deem appropriate prior to
distribution. Such distribution shall completely discharge the Committee and
Company from all liability with respect to such benefit.

 

6.10. Effect of Payment.

The full payment of the applicable benefit under this Article 6 shall completely
discharge all obligations on the part of the Company to the Participant (and the
Participant’s Beneficiary) with respect to the operation of this Plan, and the
Participant’s (and Participant’s Beneficiary’s) rights under this Plan shall
terminate.

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 15



--------------------------------------------------------------------------------

ARTICLE 7. BENEFICIARY DESIGNATION

 

7.01. Beneficiary Designation.

Each Participant shall have the right, at any time before his death, to
designate one (1) or more persons or entity as Beneficiary (both primary as well
as secondary) to whom benefits under this Plan shall be paid in the event of the
Participant’s death prior to complete distribution of the Participant’s Account.
Each Beneficiary designation shall be in a written form prescribed by the
Committee and shall be effective only if filed with the Committee during the
Participant’s lifetime.

 

7.02. Changing Beneficiary.

Any Beneficiary designation may be changed without the consent of the previously
named Beneficiary by the filing of a new Beneficiary designation with the
Committee.

 

7.03. No Beneficiary Designation.

If any Participant fails to designate a Beneficiary in the manner provided
above, if the designation is void, or if the Beneficiary designated by a
deceased Participant dies before the Participant or before complete distribution
of the Participant’s benefits, the Participant’s Beneficiary shall be the person
in the first of the following classes in which there is a survivor:

 

  (a) the Participant’s surviving spouse;

 

  (b) the Participant’s children in equal shares, except that if any of the
children predeceases the Participant but leaves surviving issue, then such issue
shall take by right of representation the share the deceased child would have
taken if living; or

 

  (c) the Participant’s estate.

 

7.04. Effect of Payment.

Payment to the Beneficiary shall completely discharge the Company’s obligations
under this Plan.

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 16



--------------------------------------------------------------------------------

ARTICLE 8. ADMINISTRATION OF THE PLAN

 

8.01. Committee Duties.

This Plan shall be administered by the Committee, which shall consist of the
members of the Compensation Committee of the Board or its delegee(s), except in
the event of a Change in Control as provided in Section 8.05 below. The
Committee shall have the full discretionary authority to (a) make, amend,
interpret and enforce all appropriate rules and regulations for the
administration of the Plan and decide or resolve any and all questions,
including interpretations of the Plan, as they may arise in such administration,
and (b) establish and maintain an investment policy for the Plan, select
appropriate Investment Funds to implement the investment policy, monitor the
performance of such Investment Funds, and change the selection of Investment
Funds from time to time in a manner consistent with the objectives of the
investment policy. A Committee member who is also a Participant in this Plan
shall be prohibited from voting on any matter which may, in the opinion of the
balance of the Committee, directly affect the Committee member’s individual
rights or benefits under this Plan. A majority vote of the Committee members
permitted to vote shall control any decision.

 

8.02. Agents.

The Committee may, from time to time, delegate to the executive officers of the
Company such administrative duties as it deems appropriate, employ agents and
delegate to them such administrative duties as it sees fit, and consult with
counsel who may be counsel to the Company. The Committee has delegated joint
responsibility for the administrative oversight of the Plan to the Chief
Executive Officer and the Senior Vice President, Human Resources of the Company.
The Chief Executive Officer and the Senior Vice President, Human Resources of
the Company may delegate the day-to-day operations of the Plan to such employees
or agents as they deem appropriate.

 

8.03. Binding Effect of Decisions.

The decision or action of the Committee, its delegees, or agents with respect to
any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in the Plan.

 

8.04. Indemnity of Committee.

The Company shall indemnify and hold harmless each member of the Committee and
any of its delegees or agents who are employees of the Company from any and all
claims, losses, damages, expenses (including counsel fees) and liability
(including any amounts paid in settlement of any claim or any other matter with
the consent of the Board) arising from any act or omission of such individual,
except when the same is due to gross negligence or willful misconduct.

 

8.05. Election of Committee After Change in Control.

After a Change in Control, the Plan shall be administered by the Compensation
Committee if vacancies on the Committee are filled by majority vote of the
remaining Committee members and Committee members may be removed only by such a
vote. If members of the Compensation Committee are not elected or removed
pursuant to the preceding sentence

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 17



--------------------------------------------------------------------------------

after a Change in Control, the Plan shall be administered by a Committee that
consists of the same number of members as the Compensation Committee before the
Change in Control and is comprised of the remaining Compensation Committee
members and members elected by majority vote of the remaining Committee members.
Members of the Committee may be removed only by a majority vote of the remaining
Committee members. If no members of the Compensation Committee before the Change
in Control remain, a new Committee shall be elected by majority vote of the
Participants in the Plan immediately preceding such Change in Control. No
amendment shall be made to Article 8 or other Plan provisions regarding
Committee authority with respect to the Plan without prior approval by the
Committee.

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 18



--------------------------------------------------------------------------------

ARTICLE 9. CLAIMS PROCEDURE

 

9.01. Claim.

Any person or entity claiming a benefit, requesting an interpretation or ruling
under the Plan (hereinafter referred to as “Claimant”), or requesting
information under the Plan shall present the request in writing to the Corporate
Human Resources Department, which shall respond in writing as soon as practical,
but not later than ninety (90) days after receipt of the claim, unless the
Corporate Human Resources Department notifies the Claimant that special
circumstances require an additional period of time (not to exceed 90 days) to
review the claim properly.

 

9.02. Denial of Claim.

If the claim or request is denied, the written notice of denial shall state:

 

  (a) the reasons for denial, with specific reference to the Plan provisions on
which the denial is based;

 

  (b) a description of any additional material or information required and an
explanation of why it is necessary; and

 

  (c) an explanation of the Plan’s claim review procedure.

 

9.03. Review of Claim.

Any Claimant whose claim or request is denied or who has not received a response
within the time limits set forth above may request a review by notice given in
writing to the Committee. Such request must be made within sixty (60) days after
receipt by the Claimant of the written notice of denial, or, in the event
Claimant has not received a timely response, within 60 days after the date the
Corporate Human Resources Department was required to respond to the claim under
Section 9.01. The claim or request shall be reviewed by the Committee which may,
but shall not be required to, grant the Claimant a hearing. On review, the
claimant may have representation, examine pertinent documents, and submit issues
and comments in writing.

 

9.04. Final Decision.

The decision on review shall normally be made within sixty (60) days after the
Committee’s receipt of claimant’s claim or request. If an extension of time is
required for a hearing or other special circumstances, the Claimant shall be
notified and the time limit shall be one hundred twenty (120) days. The decision
shall be in writing and shall state the reasons and the relevant Plan
provisions. All decisions on review shall be final and bind all parties
concerned.

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 19



--------------------------------------------------------------------------------

ARTICLE 10. AMENDMENT AND TERMINATION OF PLAN

The Plan may be amended, suspended, discontinued or terminated at any time by
the Board; provided, however, that no such amendment, suspension, discontinuance
or termination shall reduce or in any manner adversely affect the rights of any
Participant with respect to benefits that are payable or may become payable
under the Plan based upon the balance of the Participant’s Retirement Account
and In-Service Distribution Account as of the effective date of such amendment,
suspension, discontinuance or termination.

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 20



--------------------------------------------------------------------------------

ARTICLE 11. MISCELLANEOUS

 

11.01. Hypothetical Accounts.

Each account and investment established under the Plan shall be hypothetical in
nature and shall be maintained for bookkeeping purposes only. The accounts
established under the Plan shall hold no actual funds or assets. Any liability
of the Company to any Participant, former Participant, or Beneficiary with
respect to a right to payment shall be based solely upon contractual obligations
created by the Plan. Neither the Company, the Board, nor any other person shall
be deemed to be a trustee of any amounts to be paid under the Plan. Nothing
contained in the Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind, or a fiduciary
relationship, between or among the Company, a Participant, or any other person.

 

11.02. Company Obligation.

The Company shall not be required to fund any obligations under the Plan. Except
as provided in Section 11.03, any assets that may be accumulated by the Company
to meet its obligations under the Plan shall for all purposes be part of the
general assets of the Company. To the extent that any Participant or Beneficiary
acquires a right to receive payments under the Plan for which the Company is
liable, such rights shall be no greater than the rights of any unsecured general
creditor of the Company.

 

11.03. Trust Fund.

The Company shall be responsible for the payment of all benefits provided under
the Plan. Before a Change in Control, at its discretion, the Company may
establish one (1) or more trusts, with such trustees as the Committee may
approve, for the purpose of assisting in the payment of such benefits. Following
a Change in Control, the Company shall establish one (1) or more trusts, with
such trustees as the Committee may approve, for the purpose of assisting in the
payment of such benefits. If, as a result of a Change in Control, Voting
Securities will no longer exist, the Committee may, in its sole discretion,
allocate the value of each Participant’s Voting Securities to an Investment
Fund. Although such a trust may be irrevocable, its assets shall be held for
payment of all Company’s general creditors in the event of insolvency. To the
extent any benefits provided under the Plan are paid from any such trust,
Company shall have no further obligation to pay them. If not paid from the
trust, such benefits shall remain the obligation of Company. No assets of the
trust or the Company shall become restricted to provide benefits under the Plan
in connection with a change in the Company’s financial health.

 

11.04. Nonassignability.

Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency, except that the Committee may recognize a domestic
relations order in accordance with procedures that it may establish for this
purpose.

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 21



--------------------------------------------------------------------------------

11.05. Not a Contract of Employment.

This Plan shall not constitute a contract of employment between Company and the
Participant. Nothing in this Plan shall give a Participant the right to be
retained in the service of Company or to interfere with the right of the Company
to discipline or discharge a Participant at any time.

 

11.06. Protective Provisions.

A Participant will cooperate with Company by furnishing any and all information
requested by Company, in order to facilitate the payment of benefits hereunder,
and by taking such other action as may be requested by Company.

 

11.07. Governing Law.

The Plan shall be construed and enforced in accordance with applicable federal
law and, to the extent not preempted by federal law, the laws of the
Commonwealth of Pennsylvania (without regard to the legislative or judicial
conflict of laws rules of any state or other jurisdiction).

 

11.08. Severability.

If any provision of this Plan is held unenforceable, the remainder of the Plan
shall continue in full force and effect without regard to such unenforceable
provision and shall be applied as though the unenforceable provision were not
contained in the Plan. In addition, if any provision of the Plan shall be found
to violate section 409A of the Code or otherwise result in benefits under the
Plan being subject to income tax prior to distribution, such provision shall be
void and unenforceable, and the Plan shall be administered without regard to
such provision.

 

11.09. Headings.

Headings are inserted in this Plan for convenience of reference only and are to
be ignored in the construction of the provisions of the Plan.

 

11.10. Notice.

Any notice required or permitted under the Plan shall be sufficient if in
writing and hand delivered or sent by registered mail, certified mail, or
reputable overnight delivery service. Such notice shall be deemed given as of
the date of delivery or, if delivery is made by mail or overnight delivery, as
of the date shown on the postmark on the receipt for registration or
certification or on the records of the overnight delivery company. Mailed notice
to the Committee shall be directed to the Company’s address. Mailed notice to a
Participant or Beneficiary shall be directed to the individual’s last known
address in Company’s records.

 

11.11. Successors.

The provisions of this Plan shall bind the Company and its successors and
assigns. The term successors as used herein shall include any corporate or other
business entity which shall, whether by merger, consolidation, purchase or
otherwise acquire all or substantially all of the business and assets of
Company, and successors of any such corporation or other business entity.

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and as evidence of the adoption of this Plan by the Company,
AMETEK, Inc. has executed the same this 28th day of Nov., 2011.

 

AMETEK, INC. By:

/s/ Frank S. Hermance

Frank S. Hermance Chief Executive Officer By:

/s/ Gregory J. Kelble

Gregory J. Kelble Senior Vice President of Human Resources DATE:

Nov. 28, 2011

ATTEST By:

/s/ Kathryn E. Sena

Corporate Secretary

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 23



--------------------------------------------------------------------------------

EXHIBIT A TO AMETEK, INC. DIRECTORS’ DEFERRED COMPENSATION PLAN

LIST OF INVESTMENT FUNDS

 

1. The “AMETEK Fund” which consists of deemed investments in whole and
fractional shares of Voting Securities based on the average closing price of the
shares on the principal exchange on which the shares are traded for the last 10
trading days of the month preceding the deemed investment. Deemed dividends on
the shares allocated to the AMETEK Fund shall be credited to the Fund during a
Plan Year when dividends are actually paid on shares of Voting Securities and
shall be deemed to be invested in additional shares of Voting Securities on the
last business day of such Plan Year based on the closing price of the shares on
the principal exchange on which the shares are traded for the first 10 trading
days of December preceding the deemed investment. Deemed investments in whole
and fractional shares of Voting Securities under the Plan shall be considered
grants of stock units (or phantom stock) under the AMETEK, Inc. 2011 Omnibus
Incentive Compensation Plan or any successor plan that provides Eligible
Directors with the opportunity to receive grants of stock units or phantom stock
in Voting Securities.

 

2. The “Interest Fund” which shall be deemed to earn compound interest on
principal at one and one-half percent higher than the 10-year Treasury Note rate
as set forth in The Wall Street Journal as of the first business day of each
calendar quarter.

 

 

AMETEK, Inc., Directors’ Deferred Compensation Plan Page 24